Citation Nr: 9912410	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-22 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
chondromalacia, right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a disability rating in excess of 10 
percent for chronic lumbar strain prior to September 28, 
1998. 

3.  Entitlement to a disability rating in excess of 20 
percent for chronic lumbar strain from September 28, 1998.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1985 to 
November 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in pertinent part, denied 
disability ratings in excess of 10 percent for the veteran's 
service-connected right knee and back conditions.

In March 1998, the Board remanded these claims for additional 
evidentiary development.  The RO complied with the Board's 
instructions, and the veteran's right knee claim is ready for 
appellate review.  However, for the reasons discussed below, 
the Board concludes that additional development is necessary 
prior to appellate review of his back claim.  Therefore, this 
issue is the subject of the REMAND herein.

While this case was in remand status, a supplemental 
statement of the case in January 1999 assigned a 20 percent 
disability rating for the veteran's back condition.  This is 
not a full grant of the benefit sought on appeal because a 
higher disability rating is available under Diagnostic Code 
5295.  Therefore, this issue is still before the Board.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (After the veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  The assigned 20 
percent disability rating was effective September 28, 1998.  
Therefore, the issues on appeal have been rephrased as shown 
on the first page of this decision.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his right 
knee condition is plausible, and sufficient evidence has been 
obtained for correct disposition of this claim.

2.  The veteran's right knee disability is currently 
characterized by subjective complaints of pain and minimal 
laxity, resulting in slight overall knee impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased rating for his right knee condition, and VA has 
satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's chondromalacia, right knee, have 
not been met.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, and 
4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran was discharged from service, in part, due to 
chondromalacia of the right knee.  Upon VA physical 
examination in 1988, he had full range of motion of the right 
knee and mild patellar tenderness, with no instability, 
swelling, or increased heat.  X-rays were normal.  A January 
1989 rating decision granted service connection for 
chondromalacia, right knee, with assignment of a zero percent 
disability rating.

A VA physical examination in 1991 showed range of motion for 
the right knee was from zero to 100 degrees.  There was 
crepitus with motion.  The ligaments appeared intact, and 
there was jointline tenderness.  X-rays were normal.  A March 
1991 rating decision assigned a 10 percent disability rating 
for the veteran's right knee condition.

In April 1992, the veteran underwent arthroscopic surgery for 
his right knee.  He was assigned a temporary 100 percent 
disability rating, with continuation of the 10 percent 
disability rating thereafter.  Upon VA physical examination 
in June 1992, the veteran had complete range of motion for 
the right knee, with remaining soreness from the surgery.  
The knee was stable, and there was some crepitation on 
movement.  There was tenderness with movement of the patella.  
X-rays were normal. 

In October 1995, the veteran filed a claim for an increased 
rating for his right knee condition.  In connection with 
another claim, his representative submitted medical records 
from Doctors Steven Cathay and Patricia Knott.  Other than 
noting a history of knee problems, these records contained no 
information pertinent to this claim.  In April 1996, the 
veteran had a personal hearing.  He testified that three 
years earlier, he had been having problems with his right 
knee, including pain with weight-bearing and locking.  He 
stated the knee had given out several times, and he had used 
a knee brace.  He stated that his knee condition had worsened 
in that he had more pain and restriction of motion.

In October 1996, the veteran underwent a VA physical 
examination.  He stated that his right kneecap felt like it 
was going to "blow off."  He had knee pain with weather 
changes and pain with prolonged walking.  The examination 
showed that his knee was normal in size, shape, and contour 
with no swelling, redness, or effusion.  Range of motion was 
full extension and flexion to 131 degrees.  The ligaments 
were intact and not tender to stress.  Lachman and McMurray's 
tests were negative.  When manipulating the right knee with 
the patella in the groove and the knee extended, there was 
crepitus, and it was very tender.  X-rays were normal.  
Diagnoses included chondromalacia, right patella, or early 
degenerative osteoarthritis of the right patellofemoral 
joint.  The examiner noted that there was no objective 
pathology regarding the veteran's right knee.

A November 1996 rating decision, inter alia, denied an 
increased disability rating for the veteran's right knee 
condition.  In February 1997, the veteran had an additional 
personal hearing.  He testified that he walked with an 
altered gait and had used a cane for assistance ambulating.  
He stated he had difficulty working when there were drastic 
weather changes.  His job required prolonged standing, and 
this caused increased pain.  He stated that he could not 
perform activities such as squatting or crawling.  He stated 
he had knee pain every day, which felt like the kneecap was 
going to "blow off."  He stated he had fallen several 
times.  He was taking over-the-counter medications and not 
receiving any medical treatment.  He had last received 
steroid injections in his knees 3-4 years earlier at the VA 
Medical Center.

In March 1998, the Board remanded this claim for additional 
development.  The RO requested the veteran's medical records 
from the VA Medical Center in Little Rock for all treatment 
since 1992.  The records received regarded treatment between 
January 1995 and August 1997, and the veteran's 
representative subsequently submitted VA medical records 
covering the period January 1991 to February 1995.  These 
records showed that the veteran complained of right knee pain 
in July 1993.  Examination showed no swelling, normal range 
of motion, and "okay" stability.  X-rays showed no evidence 
of fracture.  He was referred to orthopedics, and a diagnosis 
of patello-femoral syndrome was rendered.  The veteran was 
provided intra-articular knee injections.  In August 1993, it 
was noted that he had patello-femoral syndrome, and he was to 
continue conservative treatment.  He was instructed in 
quadriceps rehabilitation exercises.

In January 1994, the veteran complained of right knee pain 
and popping.  Examination showed the tibial surface was 
smooth with no crepitus or effusion.  He had pain along the 
medial aspect of the patella.  There was no abnormal sliding 
of the patella.  Anterior drawer test was negative.  Motor 
strength was 5/5.  The diagnosis was chronic right knee pain, 
and the veteran was provided pain medication.  He was advised 
to use crutches for 7-10 days.  He was also provided a knee 
brace.  In March 1994, the veteran complained of increased 
knee pain with stair climbing and weight-bearing.  
Examination showed no effusion.  Range of motion was zero to 
110 degrees.  He had crepitance at 30 degrees of flexion.  X-
rays were normal, with a small patellar osteophyte.  The 
examiner's assessment was patello-femoral syndrome, and the 
veteran was advised to continue conservative treatment and 
improve quadriceps strength.

In April 1998, the veteran was asked to provide information 
regarding medical providers that had treated him for his 
right knee.  He did not respond.

In September 1998, the veteran underwent a VA physical 
examination.  The examiner reviewed the claims file.  The 
veteran stated that he experienced sudden pain in the right 
knee between the joint, and it felt like it was going to 
buckle backwards.  He denied any history of effusion.  He 
stated that he had popping and grinding in the knee.  He 
ranked the severity of his knee pain since the 1992 surgery 
as 4 out of 10 on a day-to-day basis, with acute pain of 8-9 
out of 10.  Upon examination, the collateral ligaments of the 
right knee were stable.  There was slight laxity of the 
anterior cruciate ligament.  There was retropatellar 
grinding.  There was no knee effusion or inflammation.  
Torsional testing did not show signs of impingement.  The 
examiner was unable to obtain pivot shift for the veteran's 
right knee.  X-rays of the right knee showed slight lateral 
displacement of the patella.  Diagnoses included 
chondromalacia patella, left [sic] knee.  The examiner noted 
that review of the claims file showed no other references to 
slight looseness of the anterior cruciate ligament.  

In December 1998, the VA examiner completed an addendum to 
the examination report.  It was noted that range of motion 
for the veteran's right knee was zero to 125 degrees, with 
pain on extreme flexion.  The examiner indicated that he was 
unable to accurately establish, based on medical findings, an 
opinion as to the veteran's functional loss or limitation due 
to pain.  His right knee would provide pain with physical 
effort at work (i.e., squatting, lifting, or twisting 
movements).


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased knee pain.  Therefore, he has satisfied the initial 
burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations and personal hearings in accordance with his 
requests.  The Board's 1998 Remand instructions have been 
complied with.  There may be private medical records that 
were not obtained due to the veteran's failure to respond to 
the RO's request for information regarding treatment for his 
right knee condition.  However, sufficient evidence is of 
record to properly rate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Although the 
evaluation of a service-connected disorder requires a review 
of the appellant's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 at 10 percent.  The veteran's diagnosed knee 
disorder, patellofemoral syndrome or chondromalacia, does not 
have a specific diagnostic code.  When a veteran is diagnosed 
with an unlisted disease, it must be rated under an analogous 
diagnostic code.  38 C.F.R. § 4.20 (1998).  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1998).  The veteran's 
service-connected right knee disorder is rated under 
Diagnostic Code 5257 for other impairment of the knee.  The 
assigned 10 percent disability rating requires slight 
impairment of the knee with recurrent subluxation or lateral 
instability.  In order to warrant a 20 percent disability 
rating, the evidence would need to show moderate impairment 
of the knee with recurrent subluxation or lateral 
instability.

Since his separation from service, the veteran has 
intermittently complained of his right knee giving out.  The 
medical evidence as to whether he currently has any laxity or 
instability of the right knee is contradictory.  The United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) (hereinafter, 
"the Court") has defined subluxation of the patella as 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  There is medical evidence of subluxation of 
the veteran's right knee in the September 1998 x-rays 
reported by the VA examiner to show slight displacement.  
Upon VA examination in 1998, it was noted that he had slight 
laxity of the anterior cruciate ligament.  Every other 
examination report indicated that his right knee was stable.  
Resolving any reasonable doubt in favor of the veteran, see 
38 C.F.R. § 4.3, the Board concludes that he does experience 
some subluxation or instability of the right knee.  However, 
the severity of the subluxation or instability of the 
veteran's right knee is clearly slight based on the minimal 
objective findings upon VA examination in 1998 and no 
complaints of recurrent subluxation or instability.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71 (1998).  The majority of the recent medical 
evidence indicated that he has full range of motion of the 
right knee.  The most recent VA examination in 1998 showed no 
limitation of extension and limitation of flexion to 125 
degrees.  Therefore, the veteran has slight limitation of 
motion of the right leg with flexion.  There is no indication 
of limitation of extension, and there have been no findings 
of swelling or effusion.  The veteran has been able to work 
consistently despite his right knee condition, although he 
experiences increased knee pain with certain physical 
activities.  In light of the conclusion that any right knee 
laxity or instability is slight, in conjunction with the 
other minimal objective findings, it is clear that the 
veteran has no more than slight disability of the right knee 
without manifestations of recurrent subluxation or lateral 
instability.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1998).  

In this case, analysis of entitlement to a disability rating 
in excess of 10 percent on the basis of greater limitation of 
motion due to pain on use, including use during flare-ups, is 
inapplicable.  The holding in DeLuca dealt with evaluation of 
a service-connected joint disability rated on limitation of 
motion.  Since Diagnostic Code 5257 is not predicated on loss 
of range of motion, §§ 4.40 and 4.45, with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned only if there is additional 
disability due to limitation of motion.  VAOPGCPREC 23-97.  
In this case, x-rays have not shown degenerative disease in 
the veteran's right knee, despite the diagnosis of early 
degenerative osteoarthritis rendered during the 1996 VA 
examination.  Therefore, consideration of entitlement to a 
separate rating under Diagnostic Code 5003 is not warranted 
in the circumstances of this case.  The veteran's service-
connected knee disability has not been rated by the RO to 
include arthritis.

The veteran has complained of right knee pain on several 
occasions.  His complaints of pain must be considered in 
evaluating his claim, but the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  In this case, the objective medical 
evidence does not support a finding that a disability rating 
in excess of 10 percent is warranted due to functional loss.  
There is a lack of objective medical evidence supporting a 
conclusion that the veteran suffers any additional functional 
loss and/or limitation of motion.  As indicated above, range 
of motion of the right knee is usually full, and his current 
limitation is very slight.  There is no indication that he 
has any limitation of motion with extension.  There is no 
indication that the veteran's right knee condition has 
interfered with his employment, other than his complaint that 
he has experienced increased pain with certain activities.  
He is still able to work in jobs that involve physical 
activity.  There is no indication that he has sought medical 
treatment for his right knee condition since 1994.  
Therefore, the Board finds that a 10 percent disability 
rating for, at most, slight overall impairment of the right 
knee adequately compensates the veteran for any occasional 
functional loss he may experience.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the severity of his right knee disability.  The evidence 
shows slight limitation of motion with flexion only and 
subjective complaints of pain.  The medical evidence does not 
show more severe and frequent symptomatology such as would 
warrant a 20 percent disability rating.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
assignment of a disability rating in excess of 10 percent for 
the veteran's right knee disorder under Diagnostic Code 5257.

The Board has considered all other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5263, traumatic 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing warrants a maximum disability rating of 10 
percent.  Under Diagnostic Code 5259, symptomatic removal of 
semilunar cartilage also warrants a maximum disability rating 
of 10 percent.  None of these diagnostic codes would result 
in a higher disability evaluation for the veteran's right 
knee condition.

Under Diagnostic Code 5260, when flexion of the leg is 
limited to 30 degrees, a 20 percent disability evaluation is 
warranted.  Diagnostic Code 5261 applies to limitation of 
extension.  If extension is limited to 15 degrees, a 20 
percent disability rating is warranted.  In order to be 
evaluated at 30 percent under Diagnostic Code 5256, there 
must be ankylosis of the knee.  The Court has defined 
ankylosis as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  There is no evidence showing that the veteran 
has limitation of extension of the right leg.  Since he has 
flexion of the right knee to 125 degrees, it is clear that 
the knee is not ankylosed and that he does not have 
limitation of flexion to the requisite degree to warrant an 
increased rating.  In order to be evaluated at 20 percent 
under Diagnostic Code 5258, there must be dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  In order to be evaluated 
at 20 percent under Diagnostic Code 5262, there must be 
malunion of the tibia and fibula with moderate knee 
disability.  There is no evidence in this case of dislocation 
of the semilunar cartilage of the veteran's right knee.  
There is also no evidence of malunion of the tibia and 
fibula.  Therefore, the criteria for an increased rating 
under these diagnostic codes have not been met.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's chondromalacia, right knee, is denied.



REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim for an increased rating 
for his back condition.

First, it is necessary to obtain a medical opinion regarding 
the veteran's back condition.  The veteran's service-
connected disorder is chronic lumbar strain.  The medical 
evidence also shows that he has disc disease at L4-S1 with 
radiculitis, disc protrusion at L2-3, and spondylolysis of 
L5.  The medical evidence shows that these conditions were 
diagnosed subsequent to the veteran's involvement in motor 
vehicle accidents in 1990 and 1994.  His nonservice-connected 
back disorders may be contributing to the functional 
impairment that he is experiencing.  It is necessary to 
obtain a medical opinion as to which portion of the veteran's 
current symptomatology and functional loss is associated with 
the service-connected lumbar strain as opposed to the 
nonservice-connected back disorders currently shown by the 
evidence.  The Board does not have sufficiently clear medical 
evidence on which to base a decision.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 
Vet. App. 288, 292 (1993).

Second, the RO should attempt to obtain private medical 
records that will assist the VA examiner in rendering the 
above opinion.  The veteran received treatment for his back 
from Joe Abrams, M.D., in approximately 1990.  When seeking 
treatment from Steven Cathay, M.D., the veteran reported a 
past medical history of treatment for degenerative disc 
disease since service.  There is no evidence of record 
currently supporting that contention, and the veteran should 
be provided an opportunity to submit such evidence.  
Moreover, the veteran should be provided another opportunity 
to submit his records from Dr. Tim Bryant, since he failed to 
respond to the RO's request in 1998 pursuant to the Board's 
prior remand.  These treatment records may be relevant to the 
veteran's claim, and an effort to obtain them is therefore 
warranted.  See Robinette v. Brown, 8 Vet. App. 69 (1995). 

Accordingly, while the Board sincerely regrets the additional 
delay, this claim is REMANDED for the following:

1.  Request that the veteran complete the 
necessary releases for Doctors Tim Bryant 
and Joe Abrams, so that the RO may 
request records for the veteran's 
treatment.  Ask that he also provide a 
list of medical providers that he 
maintains treated him for degenerative 
disc disease prior to his motor vehicle 
accident in 1994.  If the RO is unable to 
obtain these records, tell the veteran 
and his representative of the negative 
results, so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

2.  After obtaining as many of the above 
treatment records as possible, return the 
veteran's claims folder to the same 
examiner who conducted the examination in 
September 1998 at the VA Medical Center 
in Little Rock in order to obtain a 
medical opinion.  If the same examiner is 
unavailable, request that a qualified 
specialist review the claims folder.  

The examiner's attention is directed to 
(a) the veteran's service medical 
records; (b) the reports of prior VA 
examinations, including x-ray reports 
from 1991; (c) MRI reports from 1990 and 
1994; and (d) private treatment records 
from 1994 from Patricia Knott, M.D., and 
Steven Cathay, M.D., as well as any 
private medical records obtained upon 
remand.  The examiner is asked to 
indicate in the report that he or she has 
reviewed the claims file.

The examiner is asked to render the 
following medical opinion:  which of the 
veteran's symptomatology and/or 
functional loss is attributable to his 
service-connected chronic lumbar strain 
as opposed to the current nonservice-
connected back disorders, including, but 
not limited to, degenerative disc disease 
of the lumbar spine with radiculitis, 
disc protrusion at L2-3, and 
spondylolysis of L5.  If it is impossible 
to distinguish the symptomatology and/or 
functional loss due to any nonservice-
connected condition, the examiner should 
so indicate.  In rendering this opinion, 
it would assist the Board if the examiner 
discussed the veteran's symptoms and the 
objective medical findings from service 
to the present.  The medical rationale 
for all opinions expressed must be 
provided.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  Readjudicate the veteran's claim for 
an increased rating for his back 
condition, with consideration of any 
additional information developed upon 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, this case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

